EXHIBIT DEP HOLDINGS, LLC TABLE OF CONTENTS Page No. Report of Independent Registered Public Accounting Firm 2 Consolidated Balance Sheet at December 31, 2009 3 Notes to Consolidated Balance Sheet: Note 1 – Business Overview and Basis of Financial Statement Presentation 4 Note 2 – Summary of Significant Accounting Policies 7 Note 3 – Recent Accounting Developments 12 Note 4 – Accounting for Equity Awards 13 Note 5 – Derivative Instruments, Hedging Activities and Fair Value Measurements 17 Note 6 – Inventories 21 Note 7 – Property, Plant and Equipment 22 Note 8 – Investment in Evangeline 22 Note 9 – Intangible Assets and Goodwill 24 Note 10 – Debt Obligations 24 Note 11 – Equity and Noncontrolling Interest 26 Note 12 – Business Segments 30 Note 13 – Related Party Transactions 31 Note 14 – Commitments and Contingencies 35 Note 15 – Significant Risks and Uncertainties 38 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of DEP Holdings, LLC Houston, Texas We have audited the accompanying consolidated balance sheet of DEP Holdings, LLC and subsidiaries (the "Company") as of December 31, 2009.This consolidated balance sheet is the responsibility of the Company's management.Our responsibility is to express an opinion on this consolidated balance sheet based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the balance sheet is free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.
